Mr. Justice Gabbert
concurring specially:
If it appears that the limitation imposed by article XIX is not involved, then it is unnecessary to consider the question of whether it is binding upon the people in their legislative capacity. That this limitation was violated is based upon the assumption that prior to the time any amendment to article XX was proposed, proposed constitutional amendments to six other articles had been lodged with the secretary of state. An analysis of the measures on file when the first proposed amendment to article XX was filed shows that this contention is without foundation. At the time the first proposed amendment to article XX ivas filed, there had been filed with the secretary of state proposed amendments to the follow*217ing articles: two to article XI, one to article XIV, one to article X, one to article XV, one to article X and one to article XIX, or, in all, proposed amendments to five articles. The first five proposing to amend four articles were proposed by the general assembly. Next in order, as an amendment to an article there was filed a proposed amendment designated “Social Centers,” which was proposed as an amendment to article XX. This proposed amendment, with those previously named, constituted in all, proposed amendments to six articles. The inhibition in section 2 of article XIX only inhibits the submission of proposed amendments to more than six articles, and does not limit the number of amendments which may be proposed to the designated number of articles. The home rule amendment, although the last filed, was proposed to article XX, consequently it does not fall within the constituted restriction mentioned, except as it might bé a proposed amendment to an article after six amendments to other articles had been proposed. Prior to the time the several amendments mentioned had been proposed there had been filed a proposed new article, number XXI, generally referred to as the state-wide prohibition amndment, and prior to the filing of the proposed amendment to article XIX,' there was filed an initiated measure, relating to the publication of initiated laws. It is only by including both of these measures as proposed constitutional amendments falling within the restriction of article XIX that it is sought to show that, prior to the first amendment proposed to article XX, amendments to six articles had been proposed. The initiated measure relating to the publication of initiated laws was clearly a statute. It was initiated, submitted and voted upon in that form, and cannot therefore be. regarded anything more than a proposed statute, although, it might have been unconstitutional if adopted. As aptly said by the chief justice, in substance, to say that the people, by an *218initiated measure designated a statute, could unwittingly amend their constitution is a proposition which refutes itself.
By section 19, authority to propose amendments to the constitution is conferred in the broadest possible terms. The only restriction imposed is that amendments shall not be proposed to more than six articles. If this limitation applies to both the people and the general assembly combined in proposing amendments, it has not been violated. It does not inhibit the proposal of an amendment by way of a new article. Except as limited by article XIX, if applicable to the people, their power is plenary, and when a new article is proposed by them the only question necessary to consider, in the circumstances of this case, is whether the changes which may thereby be effected in other articles are germane and only incidental to the object sought to be accomplished by the proposed new article. In other words, the constitutional inhibition relied upon by counsel for plaintiffs in error only limits proposed amendments to articles, and not to a proposed new article containing only provisions strictly germane to its expressed purpose, even though it may modify and effect existing articles. In the Sours ease it was conceded that more than six articles of the constitution were affected by article XX; but as it was a new one, having one comprehensive and special object, it was held that the changes it worked in the organic law of the state were mere incidents of the main purpose of the amendment, and hence did not amend the constitution in the sense it was the purpose of the limitation imposed by article XIX to inhibit. The only constitutional provision which proposed article XXI could have affected is section 5 of article XVIII, relating to spurious and drugged liquors. The purpose of article XXI was the prohibition of the manufacture, sale or importation of spirituous, malt and vinous liquors within or into this *219state. In this respect it proposed to introduce an entirely new feature into the constitution. To what extent this amendment, if it had been adopted, might have changed or modified section 5 of article XVIII is immaterial, as it is evident that any such change or modification would have been only incidental to the expressed main purpose of article XXI, and therefore would not have been within the constitutional limitation relating to the number of articles to which amendments may be proposed. The writer therefore concludes, that as the proposed article XXI was an entirely new one, which, if it had been adopted, would not have amended or changed any other article, except incidentally, that in determining the number of proposed amendments to articles, article XXI must be pliminated, and that the proposed statute referred to cannot be counted. For this reason the question of whether the people, in their legislative capacity, are limited in the number of constitutional amendments to articles which they may propose to be voted upon at any one time is not involved and should not be considered or determined, as it is apparent that the amendments proposed to article XX, in connection with those previously proposed, only constituted proposed amendments to six articles. Article XX was included in the first six articles which it was proposed to amend, and the proposed amendments thereto were therefore validly proposed, insofar as the constitutional limitation invoked by plaintiffs in error is involved. The other objections urged against it necessary to consider are clearly without merit, and the writer concurs in the affirmance of the judgment, without expressing any opinion on the question of whether or not the amendment, usually referred to as the initiative and referendum, removed all constitutional restrictions on the authority of the people to propose constitutional amendments.
The views herein expressed are limited to the facts *220presented, and mnst not be understood as intended to be applicable to a case where it was manifest that a proposed new article was resorted to as a mere guise to avoid the constitutional limitation considered, or where, by a new article or articles, it was sought to change the entire plan of government as outlined by the constitution and in effect substitute a substantially new one.